DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 2, 9 and 16, especially the underlined portion recited in the claims.

Regarding claim 2 “A computer-implemented method, comprising: 
generating an object display for viewing an object set from a host storage device on a host network, wherein the object display includes a proxy code, and wherein the proxy code is dynamically added to the object display as the object display is generated; 
detecting selection of the object display, wherein the selection is performed through a graphical user interface associated with a terminating source device, and wherein the selection causes the proxy code to be executed; 
obtaining a proxy application on a proxy network, as a result of executing the proxy code, wherein the proxy network and the host network are distinct; 
determining an object type associated with the object set, wherein the object type is determined using the proxy application; 
submitting a query to the host network to determine whether the object type qualifies for a suspended storage device update initiated by an instantiating source device, wherein the query is submitted by a storage device server in the proxy network, and wherein the proxy network and the host network are distinct; 
generating a modified graphical user interface by updating the graphical user interface associated with the terminating source device to provide an indication that the object type qualifies for the suspended storage device update; and Page 2 of 12 80243230.1Appl. No. 17/202,628
performing the suspended storage device update for the object set as a result of the object type qualifying for the suspended storage device update.”

Regarding claim 9 “A system, comprising: 
one or more processors; and memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the system to: 
generate an object display for viewing an object set from a host storage device on a host network, wherein the object display includes a proxy code, and wherein the proxy code is dynamically added to the object display as the object display is generated; 
detect selection of the object display, wherein the selection is performed through a graphical user interface associated with a terminating source device, and wherein the selection causes the proxy code to be executed; 
obtain a proxy application on a proxy network, as a result of executing the proxy code, wherein the proxy network and the host network are distinct; 
determine an object type associated with the object set, wherein the object type is determined using the proxy application; 
submit a query to the host network to determine whether the object type qualifies for a suspended storage device update initiated by an instantiating source device, wherein the query is submitted by a storage device server in the proxy network, and wherein the proxy network and the host network are distinct; 
generate a modified graphical user interface by updating the graphical user interface associated with the terminating source device to provide an indication that the object type qualifies for the suspended storage device update; and 
perform the suspended storage device update for the object set as a result of the object type qualifying for the suspended storage device update.”

Regarding claim 16 “A non-transitory, computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: 
generate an object display for viewing an object set from a host storage device on a host network, wherein the object display includes a proxy code, and wherein the proxy code is dynamically added to the object display as the object display is generated; 
detect selection of the object display, wherein the selection is performed through a graphical user interface associated with a terminating source device, and wherein the selection causes the proxy code to be executed; 
obtain a proxy application on a proxy network, as a result of executing the proxy code, wherein the proxy network and the host network are distinct; 
determine an object type associated with the object set, wherein the object type is determined using the proxy application; 
submit a query to the host network to determine whether the object type qualifies for a suspended storage device update initiated by an instantiating source device, wherein the query is submitted by a storage device server in the proxy network, and wherein the proxy network and the host network are distinct; 
generate a modified graphical user interface by updating the graphical user interface associated with the terminating source device to provide an indication that the object type qualifies for the suspended storage device update; and 
perform the suspended storage device update for the object set as a result of the object type qualifying for the suspended storage device update.”

So et al. (US 2012/0096072) disclose a method of updating a user interface (UI) by a remote client.  The client receives a UI page from a server, the client renders the UI page.  Upon detecting a change in its capacity, the client stores a UI state of the UI page and requests the server to update the UI page according to the changed capacity.  The client receives a UI page updated according to the changed capacity, from the server,  the updated UI page reflects the stored UI state (Fig. 2B; paragraphs [0040]-[0041]).  So discloses a method of updating a UI page according to a change in capacity of a client. So, however, fails to teach the server submits a query to determine whether object types qualify for an update.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459